Exhibit 10.1



HOLOGIC, INC.


2012 EMPLOYEE STOCK PURCHASE PLAN, AS AMENDED


1.    Purpose.


The Hologic, Inc. 2012 Employee Stock Purchase Plan (the "Plan") is intended to
provide a method whereby employees of Hologic, Inc. (the "Company") and
participating subsidiaries will have an opportunity to acquire a proprietary
interest in the Company through the purchase of shares of the Company's $.01 par
value common stock (the "Common Stock"). It is the intention of the Company to
have the Plan qualify as an "employee stock purchase plan" under Section 423 of
the Internal Revenue Code of 1986, as amended (the "Code"). The provisions of
the Plan shall, accordingly, be construed so as to extend and limit
participation in a manner consistent with the requirements of that Section of
the Code and applicable guidance and regulations issued thereunder.


2.    Eligible Employees.


(a)    All employees of the Company or any of its participating subsidiaries who
are employed before the first day of the applicable Offering Period (as defined
below) shall be eligible to receive options under this Plan to purchase the
Company's Common Stock.


(b)    The following employees shall not be eligible to participate in the Plan
(i) any employee whose customary employment is for not more than twenty (20)
hours per week and (ii) any employee if immediately after the option is granted,
would own Common Stock equal to five (5%) percent (including shares subject to
such option) or more of the total combined voting power or value of all classes
of stock of the Company or of its parent corporation or subsidiary corporation
as the terms "parent corporation" and "subsidiary corporation" are defined in
Section 424(e) and (f) of the Code. For purposes of determining stock ownership
under this paragraph, the rules of Section 424(d) of the Code shall apply and
stock which the employee may purchase under outstanding options shall be treated
as stock owned by the employee.


3.    Stock Subject to the Plan.


The stock subject to the options granted hereunder shall be shares of the
Company's authorized but unissued Common Stock, treasury shares or shares of
Common Stock reacquired by the Company, including shares purchased in the open
market. The aggregate number of shares which may be issued pursuant to the Plan
is 5,500,000, subject to increase or decrease by reason of stock split-ups,
reclassifications, stock dividends, and the like. The 2008 Amended and Restated
Employee Stock Purchase Plan (the “Prior Plan”) shall terminate upon the
expiration of the Offering Period under the Prior Plan that is in process at the
time of the stockholder approval of this Plan. If the number of shares of Common
Stock reserved and available for any Offering Period (as defined hereto) is
insufficient to satisfy all purchase requirements for that Offering Period, the
reserved and available shares for that Offering Period shall be apportioned
among participating employees in proportion to their options.


4.    Offering Periods and Stock Options.


(a)    Six month periods during which payroll deductions will be accumulated
under the Plan ("Offering Periods") will include the periods (i) beginning
January 1 and ending on the following June 30 and (ii) beginning July 1 and
ending on the following December 31. The first Offering Period under this Plan
shall commence on July 1, 2012. In addition, the Committee may in its sole and
absolute discretion provide for additional Offering Periods provided that such
Offering Period shall not exceed twenty-seven (27) months or any other
limitation imposed by Section 423 of the Code. Deductions shall only be made
from regularly scheduled payroll distributions occurring within the Offering
Period. The Offering Commencement Date is the first day of each Offering Period.
The Offering Termination Date is the applicable date on which an Offering Period
ends under this Section.


(b)    On each Offering Commencement Date, the Company will grant to each
eligible employee who is then a participant in the Plan an option to purchase on
the Offering Termination Date at the Option Exercise Price, as provided in this
paragraph (b), that number of full shares of Common Stock reserved for the
purpose of the Plan calculated to be the whole number quotient of his or her
accumulated payroll deductions on the Offering Termination Date (including any
amount carried forward pursuant to Section 8 hereof) divided by the Option
Exercise Price; provided that (i) such employee remains eligible to participate
in the Plan throughout such Offering Period and (ii) that for such employee, the
maximum number of shares of Common Stock subject to such option shall not exceed
500, subject to increase or decrease by reason of stock split-ups,
reclassifications, stock dividends, and the like. The Option Exercise Price for
each Offering Period shall be the lesser of (i) eighty-five percent (85%) of the
fair market value of the Common Stock on the Offering Commencement Date, or (ii)
eighty-five percent (85%) of the fair market value of the Common Stock on the
Offering Termination Date. In the event of an increase or decrease in the number
of outstanding shares of Common Stock through stock split-ups,
reclassifications, stock dividends, changes in par value and the like, an
appropriate adjustment shall be made in the number of shares and Option Exercise
Price per share provided for under the Plan, either by a proportionate increase
in the number of shares and proportionate decrease in the Option Exercise Price
per share, or by a proportionate decrease in the number of shares and a
proportionate increase in the Option Exercise Price per share, as may be
required to enable an eligible employee who is then a participant in the Plan to
acquire on the Offering Termination Date that number of full shares of Common
Stock as his accumulated payroll deductions on such date will pay for at the
Option Exercise Price, as so adjusted.


(c)    For purposes of this Plan, the term "fair market value" on any date
means, if the Common Stock is listed on a national securities exchange, the
closing price of the Common Stock on such date on such exchange or as reported
on NASDAQ or, if the Common Stock is traded in the over-the-counter securities
market, the average of the high and low bid quotations for the Common Stock on
such date, each as published in the Wall Street Journal. If no shares of Common
Stock are traded on the Offering Commencement Date or Offering Termination Date,
the fair market value will be determined by taking the closing price on the
immediately preceding business day on which shares of Common Stock are traded.


(d)    For purposes of this Plan the term "business day" as used herein means a
day on which there is trading on the national securities exchange on which the
Common Stock is listed.


(e)    No employee shall be granted an option which permits his rights to
purchase Common Stock under the Plan and any similar plans of the Company or any
parent or participating subsidiary corporations to accrue at a rate which
exceeds, during any calendar year, $25,000 of the fair market value of such
stock (to be calculated based on the fair market value of the stock at the
Offering Period Commencement Date for each calendar year in which such option is
outstanding at any time. The purpose of the limitation in the preceding sentence
is to comply with and shall be construed in accordance with Section 423(b)(8) of
the Code.


5.    Exercise of Option.


Each eligible employee who continues to be a participant in the Plan on the
Offering Termination Date shall be deemed to have exercised his or her option on
such date and shall be deemed to have purchased from the Company such number of
full shares of Common Stock reserved for the purpose of the Plan as his or her
accumulated payroll deductions on such date, plus any amount carried forward
pursuant to Section 8 hereof, will pay for at the Option Exercise Price, but in
no event may an employee purchase shares of Common Stock in excess of 500 shares
of Common Stock on any Offering Termination Date, subject to limitations set
forth in Section 4(e). If a participant is not an employee on the Offering
Termination Date and throughout an Offering Period, he or she shall not be
entitled to exercise his or her option. All options issued under the Plan shall,
unless exercised as set forth herein, expire at the end of the Offering
Termination Date with respect to the Offering Period during which such options
were issued.


6.    Authorization for Entering Plan.


(a)    An eligible employee may enter the Plan by filling out, signing and
delivering, either in writing or electronically to the extent permitted by the
Board of Directors, to a brokerage firm (“Captive Broker”) designated by the
Chief Financial Officer of the Company an authorization ("Authorization"):


(i)        stating the amount to be deducted regularly from his or her pay;


(ii)    authorizing the purchase of stock for him or her in each Offering Period
in accordance with the terms of the Plan;


(iii)    specifying the exact name in which Common Stock purchased for him or
her is to be issued in accordance with Section 11 hereof; and


(iv)    at the discretion of the employee in accordance with Section 14,
designating a beneficiary who is to receive any Common Stock and/or cash in the
event of his or her death.


Such Authorization must be received by the Captive Broker at least ten (10)
business days or such shorter time period as determined by the Company it is
sole discretion before an Offering Commencement Date.


(b)    The Company will accumulate and hold for the employee's account the
amounts deducted from his or her pay. No interest will be paid or otherwise
credited thereon. Participating employees may not make any separate cash
payments into their account.
(c)    Unless an employee files a new Authorization or withdraws from the Plan,
his or her deductions and purchases under the Authorization he or she has on
file under the Plan will continue as long as the Plan remains in effect. An
employee may increase or decrease the amount of his or her payroll deductions as
of the next Offering Commencement Date by following the process mandated by the
Company or the Captive Broker. Such new Authorization must be executed at least
(10) business days or such shorter time period as determined by the Company it
is sole discretion before the date of such next Offering Commencement Date.


7.    Maximum Amount of Payroll Deductions.


An employee may authorize payroll deductions in any whole percentages up to but
not more than ten percent (10%) of his or her base pay in effect at each
offering commencement date; and provided further that the maximum percentage
shall be reduced to meet the requirements of Section 4(e) hereof. Base pay means
regular straight-time earnings and, if applicable, commissions, but excluding
payments for overtime, bonuses, reimbursements and any other special payments.


8.    Unused Payroll Deductions.


Only full shares of Common Stock may be purchased. Any balance remaining in an
employee's account after a purchase will be reported to the employee and will,
in the sole discretion of the Company, either be (i) carried forward to the next
Offering Period or (ii) refunded to the employee in the next applicable payroll
period. However, in no event will the amount of the unused payroll deductions
carried forward exceed the Option Exercise Price per share for the immediately
preceding Offering Period unless 500 shares of Common Stock have been purchased
during the Offering Period. If for any Offering Period the amount of unused
payroll deductions should exceed the Option Exercise Price per share, the amount
of the excess for any participant shall be refunded to such participant, without
interest.


9.    Change in Payroll Deductions.


Deductions may be decreased only once during an Offering Period and no increases
will be permitted during an Offering Period.


10.     Withdrawal from the Plan.


(a)    An employee may withdraw from the Plan and withdraw all but not less than
all of the payroll deductions credited to his or her account under the Plan at
any time prior to the Offering Termination Date by notifying the Captive Broker
at least five (5) business days, or such other time as the Company or the
Captive Broker may require, prior to the Offering Termination Date, in which
event the Company will promptly refund without interest the entire balance of
such employee's deductions not theretofore used to purchase Common Stock under
the Plan.


(b)    If employee withdraws from the Plan, the employee's rights under the Plan
will be terminated and no further payroll deductions will be made. To reenter,
such an employee must re-enroll through the Captive Broker at least ten (10)
business days before the next Offering Commencement Date. Such Authorization
will become effective for the Offering Period that commences on such Offering
Commencement Date. Notwithstanding the foregoing, employees who are subject to
Section 16 of the Securities Exchange Act of 1934, as amended, who withdraw from
the Plan may not reenter the Plan until the next Offering Commencement Date
which is at least six months following the date of such withdrawal.


11.    Issuance of Stock.


The Company shall in its sole discretion either (i) deliver a certificate or
certificates representing the Certificates for Common Stock issued to
participants that will be delivered as soon as practicable after each Offering
Period or (ii) issue the Common Stock in book entry form, registered in the name
of the employee with the Captive Broker. Common Stock purchased under the Plan
will be issued only in the name of the employee, or in the case of employees who
are not subject to Section 16 of the Securities Exchange Act of 1934, as
amended, if the employee's Authorization so specifies, in the name of the
employee and another person of legal age as joint tenants with rights of
survivorship.


12.    No Transfer or Assignment of Employee's Rights.


An employee's rights under the Plan are his or hers alone and may not be
transferred or assigned to, or availed of by, any other person. Any option
granted to an employee may be exercised only by him or her, except as provided
in Section 13 in the event of an employee's death.


13.    Termination of Employee's Rights.


(a)    Except as set forth in the last paragraph of this Section 13, an
employee's rights under the Plan will terminate when he or she ceases to be an
employee because of retirement, resignation, lay-off, discharge, death, change
of status, failure to remain in the customary employ of the Company for greater
than twenty (20) hours per week, or for any other reason. A Withdrawal Notice
will be considered as having been received from the employee on the day his or
her employment ceases, and all payroll deductions not used to purchase Common
Stock will be refunded.


(b)    If an employee's payroll deductions are interrupted by any legal process,
a Withdrawal Notice will be considered as having been received from him or her
on the day the interruption occurs.


(c)    Upon termination of the participating employee's employment because of
death, the employee's beneficiary (as defined in Section 14) shall have the
right to elect, by written notice given to the Chief Financial Officer of the
Company or his designee prior to the expiration of the thirty (30) day period
(or such shorter period if the next Offering Termination Date is less than 30
days after the employee’s death) commencing with the date of the death of the
employee, either (i) to withdraw, without interest, all of the payroll
deductions credited to the employee's account under the Plan, or (ii) to
exercise the employee's option for the purchase of shares of Common Stock on the
next Offering Termination Date following the date of the employee's death for
the purchase of that number of full shares of Common Stock reserved for the
purpose of the Plan which the accumulated payroll deductions in the employee's
account at the date of the employee's death will purchase at the applicable
Option Exercise Price (subject to the maximum number set forth in Section 5),
and any excess in such account will be returned to said beneficiary. In the
event that no such written notice of election shall be duly received by the
Chief Financial Officer of the Company or his designee (including without
limitation, the Captive Broker), the beneficiary shall automatically be deemed
to have elected to withdraw the payroll deductions credited to the employee's
account at the date of the employee's death and the same will be paid promptly
to said beneficiary, without interest.


14.    Designation of Beneficiary.


A participating employee may file with the Captive Broker a designation of a
beneficiary who is to receive any Common Stock and/or cash in case of his or her
death. Such designation of beneficiary may be changed by the employee at any
time with the Captive Broker or by written notice to the Company. Upon the death
of a participating employee and upon receipt by the Company of proof of the
identity and existence at the employee's death of a beneficiary validly
designated by him under the Plan, the Company shall deliver such Common Stock
and/or cash to such beneficiary. In the event of the death of a participating
employee and in the absence of a beneficiary validly designated under the Plan
who is living at the time of such employee's death, the Company shall deliver
such Common Stock and/or cash to the executor or administrator of the estate of
the employee, or if, to the knowledge of the Company, no such executor or
administrator has been appointed, the Company, in the discretion of the
Committee, may deliver such Common Stock and/or cash to the spouse or to any one
or more dependents of the employee as the Committee may designate. No
beneficiary shall, prior to the death of the employee by whom he or she has been
designated, acquire any interest in the Common Stock or cash credited to the
employee under the Plan.


15.    Termination and Amendments to Plan.


(a)    The Plan may be terminated at any time by the Company's Board of
Directors, effective on the next following Offering Termination Date.
Notwithstanding the foregoing, it will terminate when all of the shares of
Common Stock reserved for the purposes of the Plan have been purchased. Upon
such termination or any other termination of the Plan, all payroll deductions
not used to purchase Common Stock will be refunded without interest.


(b)    The Board of Directors reserves the right to amend the Plan from time to
time in any respect; provided, however, that no amendment shall be effective
without stockholder approval if the amendment would (a) except as provided in
Sections 3, 4, 24 and 25, increase the aggregate number of shares of Common
Stock to be offered under the Plan, or (b) change the class of employees
eligible to receive options under the Plan; provided, further, that so long as
there is a requirement under Rule 16b-3 under the Securities Exchange Act of
1934, as amended, for stockholder approval of the Plan and certain amendments
thereto, any such amendment which (a) materially increases the number of shares
of Common Stock which may be issued under the Plan, (b) materially increases the
benefits accruing to participants in the Plan or (c) materially modifies the
requirements as to eligibility for participation in the Plan, shall be subject
to stockholder approval.


16.    Sale of Stock Purchased Under the Plan and Tax Withholding.


(a)    In order to comply with certain tax requirements, all US employees will
agree by entering the Plan, promptly to give the Company notice of any such
Common Stock disposed of within two years after the Offering Commencement Date
on which the related option was granted showing the number of such shares
disposed of. The employee assumes the risk of any market fluctuations in the
price of such Common Stock.
(b)    To the extent that a participating employee realizes ordinary income in
connection with a sale or other transfer of any shares of Common Stock purchased
under the Plan, the Company or its participating subsidiary may withhold amounts
needed to cover such taxes from any payments otherwise due and owing to the
participating employee, or from shares that would otherwise be issued to the
participating employee hereunder or employee may provide the Company with funds
sufficient to cover such taxes. Any participating US employee who sells or
otherwise transfers shares purchased under the Plan, through means other than
the Captive Broker, within two (2) years after the beginning of the Offering
Commencement Period in which the shares were purchased must within thirty (30)
days of such transfer notify the Chief Financial Officer of the Company or his
designee in writing of such transfer.


17.    Company's Payment of Expenses Related to Plan.


The Company will bear all costs of administering and carrying out the Plan;
provided, however, that a participating employee shall be solely responsible for
brokerage commissions related to his or her purchases and sales hereunder.


18.    Participating Subsidiaries.


The term "participating subsidiaries" shall mean any United States or foreign
subsidiary of the Company, unless otherwise excluded from participating in the
Plan by the Committee (as defined in Section 19). The Committee shall have the
power to make such determination before or after the Plan is approved by the
stockholders.
19.    Administration of the Plan.


(a)    The Plan shall be administered by a committee of "disinterested"
directors as that term is defined in Rule 16b-3 under the Securities Exchange
Act of 1934, as amended, appointed by the Board of Directors of the Company,
which shall be the Company's Compensation Committee (the "Committee"). The
Committee shall consist of not less than three members of the Company's Board of
Directors. The Board of Directors may from time to time remove members from, or
add members to, the Committee. Vacancies on the Committee, howsoever caused,
shall be filled by the Board of Directors. No member of the Committee shall be
eligible to participate in the Plan while serving as a member of the Committee.


(b)    The interpretation and construction by the Committee of any provisions of
the Plan or of any option granted under it shall be final. The Committee may
from time to time adopt such rules and regulations for carrying out the Plan as
it may deem best. With respect to persons subject to Section 16 of the
Securities and Exchange Act of 1934, as amended, transactions under the Plan are
intended to comply with all applicable conditions of Rule 16b-3 or its
successors under said Act. To the extent any provision of the Plan or action by
the Committee fails to so comply, it shall be deemed null and void, to the
extent permitted by law and deemed advisable by that Committee.


(c)    No member of the Board of Directors or the Committee shall be liable for
any action or determination made in good faith with respect to the Plan or any
option granted under it. The Company shall indemnify each member of the Board of
Directors and the Committee to the fullest extent permitted by law with respect
to any claim, loss, damage or expense (including counsel fees) arising in
connection with their responsibilities under this Plan.


(d)     With respect to employees of the Company and its participating
subsidiaries who are employed outside of the United States and subject to the
laws of a foreign jurisdiction, the Committee may make such adjustments to the
terms and conditions of the options or offerings hereunder (including
adjustments that are less favorable than the requirements that would apply to
employees of the Company and or its subsidiaries located in the United States)
as necessary to comply with the laws of a foreign jurisdiction. In the event
that (i) the Committee determines that the laws of a foreign jurisdiction would
prohibit the issuance of an option or offering hereunder; or (ii) compliance
with the laws of a foreign jurisdiction would result in the Plan violating the
requirements of Section 423 of the Code, then the Committee may in its
discretion exclude employees of the Company’s foreign subsidiary from
participating in the Plan.


20.    Shareholder Status/Employment.


(a)    Neither the granting of an option to an employee nor the deductions from
his or her pay shall constitute such employee a stockholder of the Company with
respect to the shares covered by such option until such shares have been
purchased by and issued to him or her.


(b)    Neither the Plan or any option granted hereunder confers upon any
employee the right to continued employment with the Company or any of its
participating subsidiaries, nor will an employee’s participation in the Plan
restrict or interfere in any way with the right of the Company or any of its
participating subsidiaries to terminate the employee’s employment at any time,
unless otherwise restricted by a separate written agreement between the Company
and employee.


21.    Application of Funds.


The proceeds received by the Company from the sale of Common Stock pursuant to
options granted under the Plan may be used for any corporate purposes, and the
Company shall not be obligated to segregate participating employees' payroll
deductions.


22.    Governmental Regulation.


(a)    The Company's obligation to sell and deliver shares of the Company's
Common Stock under this Plan is subject to the approval of any governmental
authority required in connection with the authorization, issuance or sale of
such stock.


(b)    In this regard, the Board of Directors may, in its discretion, require as
a condition to the exercise of any option that a Registration Statement under
the Securities Act of 1933, as amended, with respect to the shares of Common
Stock reserved for issuance upon exercise of the option shall be effective.


23.    Transferability.


Neither payroll deductions credited to an employee's account nor any rights with
regard to the exercise of an option or to receive stock under the Plan may be
assigned, transferred, pledged, or otherwise disposed of in any way by the
employee. Any such attempted assignment, transfer, pledge, or other disposition
shall be without effect, except that the Company may treat such act as an
election to withdraw funds in accordance with Section 10.


24.    Effect of Changes of Common Stock.


If the Company should subdivide or reclassify the Common Stock which has been or
may be optioned under the Plan, or should declare thereon any dividend payable
in shares of such Common Stock, or should take any other action of a similar
nature affecting such Common Stock, then the number and class of shares of
Common Stock which may thereafter be optioned (in the aggregate and to any
individual participating employee) shall be adjusted accordingly.


25.    Merger or Consolidation.


If the Company should at any time merge into or consolidate with another
corporation, the Board of Directors may, at its sole and absolute discretion,
either (i) terminate the Plan and refund without interest the entire balance of
each participating employee's payroll deductions, or (ii) entitle each
participating employee to receive on the Offering Termination Date upon the
exercise of such option for each share of Common Stock as to which such option
shall be exercised the securities or property to which a holder of one share of
the Common Stock was entitled upon and at the time of such merger or
consolidation, and the Board of Directors shall take such steps in connection
with such merger or consolidation as the Board of Directors shall deem necessary
to assure that the provisions of this Section 25 shall thereafter be applicable,
as nearly as reasonably possible. A sale of all or substantially all of the
assets of the Company shall be deemed a merger or consolidation for the
foregoing purposes.


26.    Approval of Stockholders.
This plan was originally adopted by the Board of Directors on November 1, 2011
and approved by stockholders on March 6, 2012. The plan was amended by the Board
of Directors on December 16, 2015 and approved by stockholders on March 2, 2016.



1

